Case 3:19-cv-17272-MAS-ZNQ Document 140 Filed 12/29/20 Page 1 of 1 PageID: 1723




                                    December 29, 2020
 VIA ECF

 The Honorable Michael A. Shipp
 U.S. District Court for the District of New Jersey
 Clarkson S. Fisher Building & U.S. Courthouse
 402 East State Street
 Trenton, NJ 08608

        Re:    UMG Records, Inc., et al. vs. RCN Telecom Services, LLC, et al.
               Civil Action No. 19-17272-MAS-ZNQ

 Dear Sir or Madam:

        This firm represents Defendants in the above-referenced matter. On December 11,
 2020, Counterclaim Defendant Rightscorp, Inc. filed a Motion to Dismiss Defendant’s
 Counterclaims (ECF 136) that is currently returnable January 19, 2021 in light of
 Defendants obtaining an automatic extension under L. Civ. R. 7.1(d)(5). Rightscorp has
 requested an extension to for its reply brief to RCN’s forthcoming opposition to January
 26, 2020. RCN has consented to that request and further requested an extension of its
 opposition brief to January 12, 2020. Rightscorp has consented to that request.

        Please find enclosed for the Court’s consideration a proposed Consent Order
 Extending The Time To Oppose And Reply To Motion To Dismiss. We respectfully
 request that the Court enter the proposed form of Order.

                                           Respectfully Submitted,

                                           /s/ Edward F. Behm, Jr.

                                           Edward F. Behm, Jr.


 EFB:gc
 CC: All counsel of record via ECF
